OMNITEK ENGINEERING CORP. Prospectus Supplement No. 11 (to the Prospectus dated July 2, 2012) This Prospectus Supplement No. 11 dated November 12, 2014, contains information that supplements and updates our Prospectus dated July 2, 2012, Prospectus Supplement No. 1 dated August 8, 2012, Prospectus Supplement No. 2 dated November 5, 2012, Prospectus Supplement No. 3 dated March 18, 2013, Prospectus Supplement No. 4 dated May 15, 2013, Prospectus Supplement No. 5 dated August 14, 2013, Prospectus Supplement No. 6 dated November 14, 2013, Prospectus Supplement No. 7 dated March 31, 2014, Prospectus Supplement No. 8 dated May 15, 2014, Prospectus Supplement No. 9 dated August 14, 2014, and Prospectus Supplement No. 10 dated November 12, 2014.Since it contains only the most recent developments, this supplement should be read in conjunction with such prospectus. This prospectus relates to the resale by selling stockholders beginning on page 12 of up to 5,282,559 shares of our common stock, no par value, which includes (1) 2,602,246 shares of common stock issued at a price of $2.12 per share, and (2) 2,602,246 shares of common stock issuable upon exercise of the outstanding Investor Warrants at an exercise price of $3.88 per share, that were issued in connection with the private placement closed on April 9, 2012; and (3) 78,067 shares of common stock issuable upon exercise of Placement Agent Warrantsin pursuant to the Engagement Agreement dated December 14, 2011. Periodic Report on Form 10-Q Attached hereto and incorporated by reference herein is our Periodic Report on Form 10-Q for the period ended September 30, 2014, which we filed with the Securities and Exchange Commission on November 12, 2014. The information set forth in the attached Periodic Report supplements and amends the information contained in the Prospectus. This Prospectus Supplement No.11 should be read in conjunction with, and delivered with, the Prospectus and all and Prospectus Supplements and is qualified by reference to the Prospectus except to the extent that the information in this Prospectus Supplement No.11 supersedes the information contained in the Prospectus or Prospectus Supplements Unregistered Sale of Equity Securities and Use of Proceeds On August 4, 2014, the day after their anniversary date of their appointment to the Board of Directors, the Company granted to Gary S. Maier and George G. Chachas, a non-qualified stock option grant to purchase twenty-five thousand (25,000) shares of the Company’s common stock each at an exercise price of $2.25 per share representing one hundred percent (100%) of the closing price of the Company’s common stock as of August 4, 2014.Such Options shall be exercisable for a period of five years.The Option shall vest and be exercisable immediately. No underwriters were used. The securities were issued pursuant to an exemption from registration provided by Section 4(2) of the Securities Act of 1933. The individuals receiving the options were intimately acquainted with the Company’s business plan and proposed activities at the time of issuance, and possessed information on the Company necessary to make an informed investment decision. Subsequent to the period covered by this report, on October 10, 2014, the company granted a non-qualified stock option grant to the Company’s engineering group manager, to purchase forty thousand (40,000) shares of the Company’s common stock at an exercise price of $1.64 per share (i.e. one hundred percent (100%) of the closing price of the Company’s common stock as of October 10.Such options shall vest and become exercisable (i) with regard to 20,000 shares immediately; (ii) with regard to 10,000 shares on the first anniversary of the Grant Date; and (iii) with regard the remaining 10,000 shares on the second anniversary of the Grant Date. The Options will be exercisable for a period of five (5) years.In addition, the non-qualified stock options granted to the Company’s engineering group manager on August 3, 2012 were canceled. No underwriters were used. The securities were issued pursuant to an exemption from registration provided by Section 4(2) of the Securities Act of 1933. The individual receiving the options is intimately acquainted with the Company’s business plan and proposed activities at the time of issuance, and possessed information on the Company necessary to make an informed investment decision. Subsequent to the period covered by this report, on October 11, 2014, two shareholders exercised a warrant to purchase two hundred thousand (200,000) shares of the Company’s common stock at a price of $0.375 per share for a combined total contribution of $75,000 in cash.No underwriters were used. The securities were issued pursuant to an exemption from registration provided by Section 4(2) of the Securities Act of 1933. The individuals receiving the securities were intimately acquainted with the Company’s business plan and proposed activities at the time of issuance, and possessed information on the Company necessary to make an informed investment decision. Subsequent to the period covered by this report, on October 24, 2014, the anniversary date of his appointment to the Board of Directors, the Company granted to John M. Palumbo, a non-qualified stock option grant to purchase twenty-five thousand (25,000) shares of the Company’s common stock at an exercise price of $1.85 per share representing one hundred percent (100%) of the closing price of the Company’s common stock as of October 24, 2014.Such Options shall be exercisable for a period of five years.The Option shall vest and be exercisable immediately.No underwriters were used. The securities were issued pursuant to an exemption from registration provided by Section 4(2) of the Securities Act of 1933. The individuals receiving the options were intimately acquainted with the Company’s business plan and proposed activities at the time of issuance, and possessed information on the Company necessary to make an informed investment decision. Prior Period Restatement As previously disclosed in the amended Annual Report on Form 10-K for the fiscal year ended December 31, 2013, the Company identified a prior period error relating to a derivative liability in connection with the Company’s April 9, 2012 Private Placement agreement. Accordingly, prior period financial statements for periods ending June 30, 2012 through December 31, 2013 have been revised to reflect this restatement. The effect of the restatement resulted in a decrease in retained earnings in the amount of $5,604,135 and an increase of the same amount in additional paid in capital for the current year. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page 4 of the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined that the Prospectus or this Prospectus Supplement No. 11 is truthful or complete.A representation to the contrary is a criminal offense. The date of this Prospectus Supplement No. 11 is November 12, 2014. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:SEPTEMBER 30, 2014 Commission File Number000-53955 OMNITEK ENGINEERING CORP. (Exact name of Registrant as specified in its charter) California 33-0984450 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1333 Keystone Way, #101, Vista, California 92081 (Address of principal executive offices, Zip Code) (760) 591-0089 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of November 12, 2014, the Registrant had 19,979,582 shares of its no par value Common Stock outstanding. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets as of September 30, 2014 and December 31, 2013 1 Condensed Statements of Operations for the three months ended September 30, 2014 and September 30, 2013, and for the nine months ended September 30, 2014 and September 30, 2013 2 Condensed Statements of Cash Flows for the nine months ended September 30, 2014 and September 30, 2013 3 Notes to the Condensed Financial Statements 4-7 Item 2. Management’s Discussion and Analysis of the Financial Condition and Results of Operations 5 Item 3. Quantitative and Qualitative Disclosures about Market Risk 12 Item 4. Controls and Procedures 12 PART II - OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 5. Other Information 13 Item 6. Exhibits 13 ii PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS OMNITEK ENGINEERING CORP. Condensed Balance Sheets ASSETS September 30, December 31, (unaudited) (as restated) CURRENT ASSETS Cash $ $ Accounts receivable, net Accounts receivable - related parties Inventory, net Prepaid expense Deposits Short-term investments, net - Total Current Assets FIXED ASSETS, net OTHER ASSETS Intellectual property, net Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued management compensation Accounts payable - related parties Customer deposits Total Current Liabilities Total Liabilities STOCKHOLDERS' EQUITY Common stock, 125,000,000 shares authorized no par value 19,779,582 and 19,759,582 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. Page 1 OMNITEK ENGINEERING CORP. Condensed Statements of Operations (unaudited) For the Three For the Three For the Nine For the Nine Months Ended Months Ended Months Ended Months Ended September 30 September 30 September 30 September 30 (as restated) (as restated) REVENUES $ COST OF GOODS SOLD GROSS MARGIN OPERATING EXPENSES General and administrative Research and development expense Depreciation and amortization expense Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Change in fair value of derivative liability - ) - ) Investment income, net - - - Interest expense - - - ) Interest income Total Other Income (Expense) ) ) LOSS BEFORE INCOME TAXES ) INCOME TAX EXPENSE - - NET LOSS $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these condensed financial statements. Page 2 OMNITEK ENGINEERING CORP. Condensed Statements of Cash Flows (unaudited) For the Nine For the Nine Months Ended Months Ended September 30, September 30, (as restated) OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Amortization and depreciation expense Amortization of premium on investments Options and warrants granted Change in fair value of derivative liability Changes in operating assets and liabilities: Accounts receivable ) Accounts receivable–related parties Deposits ) Prepaid Expense ) Inventory ) ) Accounts payable and accrued expenses ) Customer deposits Accounts payable-related parties ) Accrued management compensation ) ) Net Cash Used in Operating Activities ) ) INVESTING ACTIVITIES Maturity of short-term investments Purchase of property and equipment ) ) Net Cash Provided by Investing Activities FINANCING ACTIVITIES Exercise of warrants and options for cash - Net Cash Provided by Financing Activities - NET DECREASE IN CASH ) ) CASH AT BEGINNING OF YEAR CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOWS CASH PAID FOR: Interest $
